I N        T H E        C O U R T         O F        A P P E A L S             O F     T E N N E S S E E

                                                                         E A S T E R N                   S E C T I O N                            FILED
                                                                                                                                                          May 20, 1998

                                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                                  Appellate C ourt Clerk
R O B E R T D . D A V I S                       a n d                                               )          B R A D L E Y C O U N T Y
C I N D I D A V I S                                                                                 )          0 3 A 0 1 - 9 7 0 7 - C V - 0 0 2 4 7
                                                                                                    )
                P l a i n t i f f s - A p p e l l a n t s                                           )
                                                                                                    )
                                                                                                    )
                v .                                                                                 )          H O N . J O H N            B .     H A G L E R ,
                                                                                                    )          J U D G E
                                                                                                    )
G   A   R   Y B     .     E R W I N   , E       D   G A R H . P I E R C E ,                         )
L   L   O   Y E     H   A M I L T O   N a       n   d B O Y D                                       )
W   I   L   L I A   M   S , B o t     h I       n   d i v i d u a l l y                             )
a   n   d     d /   b   / a C O L     D W E     L   L B A N K E R                                   )
H   A   M   I L T   O   N a n d       W I L     L   I A M S R E A L T Y                             )
                                                                                                    )
                D e f e n d a n t s - A p p e l l e e s                                              )         A F F I R M E D          A N D     R E M A N D E D




T E R R I           L .     L A C E Y      O F        C L E V E L A N D              F O R          A P P E L L A N T S

J O S E P H R .               W H I T E         a n d        C A R L     E .         S H I L E S ,                 J R . ,      O F     C H A T T A N O O G A         F O R
A P P E L L E E S




                                                                         O      P         I     N        I     O     N




                                                                                                                                                G o d d a r d ,       P . J .




                              R o b e r t           D .      D a v i s        a n d           C i n d i            D a v i s      a p p e a l         a     s u m m a r y

j u d g m e n t             g r a n t e d           a g a i n s t        t h e m              i n        f a v o r        o f     E d g a r       H .       P i e r c e ,     L l o y e

H a m i l t o n             a n d     B o y d         W i l l i a m s ,              b o t h             i n d i v i d u a l l y              a n d       d / b / a   u n d e r     a

p a r t n e r s h i p               n a m e d         C o l d w e l l           B a n k e r                  H a m i l t o n          a n d     W i l l i a m s       R e a l t y .

                              A l t h o u g h             t h e      j u d g m e n t                d o e s          n o t      d i s p o s e         o f     t h e   c a s e     a s
t o     G a r y     B .       E r w i n ,         t h e     T r i a l         J u d g e         m a d e       t h e       s u m m a r y       j u d g m e n t           a

f i n a l       o n e     p u r s u a n t           t o     R u l e         5 4     o f       t h e       T e n n e s s e e         R u l e s       o f     C i v i l

P r o c e d u r e .



                          T h e       P l a i n t i f f s ’             s u i t       w a s         p r e d i c a t e d           u p o n     a     d o g       b i t e

s u f f e r e d         b y     M r .       D a v i s ,         r e s u l t i n g             i n     i n j u r i e s         t o     h i m       a n d     l o s s         o f

c o n s o r t i u m           t o     h i s       w i f e .



                          E d g a r         H .     P i e r c e         o w n e d         a     h o u s e         a n d     l o t     w h i c h         w a s     m a n a g e d

b y     M r .     H a m i l t o n ,           M r .       W i l l i a m s ,           a n d         t h e i r       R e a l       E s t a t e       C o m p a n y .               I t

w a s     l e a s e d         t o     G a r y       B .     E r w i n ,           t h e       o w n e r       a n d       t r a i n e r       o f       g u a r d       d o g s .

T h e     g u a r d       d o g       i n     q u e s t i o n           w a s       k e p t         o n     t h e     p r e m i s e s ,           a l t h o u g h           t h e

d o g     b i t e       o c c u r r e d           o n     n e a r b y         p r o p e r t y .               U n d e r       t h e     u n d i s p u t e d

p r o o f ,       M r .       P i e r c e         d i d     n o t       k n o w       M r .         E r w i n       w a s     k e e p i n g         d o g s       o n       t h e

p r o p e r t y ,         a n d       a l t h o u g h           M r .       H a m i l t o n           a n d       M r .     W i l l i a m s         k n e w       t h a t         h e

w a s     t h e y       d i d       n o t     k n o w       t h a t         h e     w a s       t r a i n i n g           g u a r d     d o g s ,         n o r     t h e

p r o p e n s i t y           o f     t h e       d o g     w h i c h         b i t       M r .       D a v i s .



                          O u r       r e v i e w         o f     t h e       r e c o r d           p e r s u a d e s         u s     t h a t ,         u n d e r       t h e

a u t h o r i t y         o f       M c K e n n a         v .     J a c k s o n ,             a n     u n r e p o r t e d           o p i n i o n         o f     t h i s

C o u r t       f i l e d       i n     N a s h v i l l e             o n     M a r c h         2 9 ,       1 9 9 6 ,       t h i s     i s       a n

a p p r o p r i a t e           c a s e       f o r       a f f i r m a n c e             u n d e r         R u l e       1 0 ( a )     o f       t h i s       C o u r t .



                          T h e       j u d g m e n t           o f     t h e       T r i a l         C o u r t       i s     a c c o r d i n g l y             a f f i r m e d

a n d     t h e     c a u s e         r e m a n d e d           f o r       c o l l e c t i o n             o f     c o s t s       b e l o w .           C o s t s         o f

a p p e a l       a r e       a d j u d g e d           a g a i n s t         t h e       P l a i n t i f f s             a n d     t h e i r       s u r e t y .




                                                                                          2
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  3